J. S23042/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
RAHEEM SMITH,                           :          No. 2322 EDA 2018
                                        :
                       Appellant        :


       Appeal from the Judgment of Sentence Entered June 22, 2018,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0003332-2017


BEFORE: NICHOLS, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   Filed: October 1, 2020

     Raheem Smith appeals from the June 22, 2018 judgment of sentence

entered by the Court of Common Pleas of Philadelphia County following his

conviction of two counts of robbery—threat of immediate serious injury and

one count each of conspiracy to commit robbery, possession of firearms by a

prohibited person, firearms not to be carried without a license, and carrying

firearms in public in Philadelphia.1 The trial court sentenced appellant to an

aggregate term of 12-24 years’ imprisonment, to be followed by 18 months’

probation. After careful review, we affirm.

     The trial court provided the following factual history:

            On August 21, 2016, at approximately 11:45 p.m.,
            James DeSimone and Gary Moore[] went to

1 18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903(a), 6105(a)(1), 6106(a)(1), and 6108,
respectively.
J. S23042/20


              Club Onyx, a nightclub in South Philadelphia. As they
              got out of their car and walked toward the club
              entrance, appellant approached them and asked for a
              light. DeSimone and Moore told [him] that they didn’t
              have one and turned to walk away. At that point, two
              other men approached DeSimone and Moore with
              guns drawn.      Appellant, who was now behind
              DeSimone and Moore, put a gun to DeSimone’s back,
              placed a hand on his shoulder and told the other men
              “they’re not going anywhere.” Appellant and his
              cohorts took DeSimone’s belt, sneakers, wallet and
              money and took Moore’s wallet and jewelry.

              Following the robbery, the assailants got into a silver
              Hyundai and drove away. DeSimone and Moore ran
              back to their car and followed the Hyundai onto I-95
              South. DeSimone called 911 as he gave chase.
              Eventually[,] police vehicles picked up the chase as
              the robbers sped south on I-95.

              The police pursued appellant and his friends to
              Wilmington[,] Delaware, where the Hyundai crashed
              into a parked car and came to a stop. Appellant’s
              friends fled on foot. Appellant, however, was trapped
              inside the front passenger seat of the Hyundai.
              Members of the Wilmington Police Department and
              the Pennsylvania State Police arrested appellant and
              recovered the victims’ property from inside the car.
              They also found a gun under the passenger side of the
              car near appellant. DeSimone and Moore arrived on
              the crash scene as appellant was being transported to
              the hospital. They positively identified appellant as
              one of the robbers and also identified their stolen
              property.

              Appellant, who lived in Delaware at the time of the
              incident, testified that he and his friends, [Javon
              Jackson and Kenny2], went to Club Onyx on the night
              in question. Appellant stated that he saw DeSimone
              and Moore in the parking lot and asked them for a
              light. Appellant claimed that he did not know that his
              friends were armed and had no idea that they

2   Kenny’s last name does not appear in the certified record.


                                       -2-
J. S23042/20


            intended to rob the complainants. Appellant further
            testified that he wouldn’t have gotten into the car with
            [Jackson] and Kenny if he had known that they were
            armed.      Appellant said that he was shocked,
            disappointed and scared. Appellant asked [Jackson]
            to take him home and claimed that he was unaware
            that they were being chased until he saw police sirens.

            In addition to vigorous cross-examination, the
            Commonwealth attempted to impeach appellant by
            introducing, via stipulation, that he had been
            convicted of burglary, graded as a felony of the
            3rd degree, in Wilmington, Delaware in 2016.

Trial court opinion, 7/16/19 at 1-3 (citations to the record omitted).

      A jury convicted appellant of the aforementioned crimes on April 25,

2018. The trial court imposed sentence on June 22, 2018. Appellant filed a

motion for reconsideration of sentence which was denied by the trial court on

July 5, 2018. Appellant filed a timely notice of appeal on August 6, 2018.3

The trial court ordered appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b) and appellant timely

complied.    The trial court subsequently filed an opinion pursuant to

Pa.R.A.P. 1925(a).

      Appellant raises the following issues for our review:

            1.    Did not the trial court abuse its discretion in
                  permitting the Commonwealth to put into
                  evidence that [appellant] had a conviction for
                  [b]urglary in the third degree, a class F felony,
                  in the [S]tate of Delaware when [the]
                  Commonwealth provided no official account of
                  the crime [appellant] had previously been found

3August 4, 2018, fell on a Saturday. Accordingly, appellant’s notice of appeal
was timely filed. See 1 Pa.C.S.A. § 1908.


                                     -3-
J. S23042/20


                   guilty of and provided no evidence that the
                   crime included actions that would entail
                   dishonesty thereby allowing the Commonwealth
                   to impeach [appellant’s] honesty[?]

            2.     Did not the [trial c]ourt err in giving a flight
                   instruction to the jury, where there was no
                   sufficient basis to give that instruction as there
                   was no evidence [appellant] fled from police,
                   but rather was an involuntary passenger in a
                   vehicle[?]

Appellant’s brief at 7.

      In his first issue, appellant contends that the trial court erred when it

permitted the Commonwealth to introduce evidence of appellant’s conviction

of burglary in the State of Delaware as a means of impeaching appellant’s

honesty without an analysis of the actual crime committed. (Id. at 11-14.)

      Appellate reviews of a trial court’s evidentiary decisions are governed

by the following standard of review:

            The admissibility of evidence is solely within the
            discretion of the trial court and will be reversed only if
            the trial court has abused its discretion. An abuse of
            discretion is not merely an error of judgment, but is
            rather the overriding or misapplication of the law, or
            the exercise of judgment that is manifestly
            unreasonable, or the result of bias, prejudice, ill-will
            or partiality, as shown by the evidence of record.

Commonwealth v. Mendez, 74 A.3d 256, 260 (Pa.Super. 2013), appeal

denied, 87 A.3d 319 (Pa. 2014), quoting Commonwealth v. Hanford, 937

A.2d 1094, 1098 (Pa.Super. 2007), appeal denied, 956 A.2d 432 (Pa. 2008).

      The Pennsylvania Rules of Evidence mandate that evidence of a

conviction of a crime involving dishonesty or a false statement be admitted


                                       -4-
J. S23042/20

“[f]or    the    purpose       of   attacking   the   credibility   of   any   witness[.]”

Pa.R.E. 609(a). Evidence of a criminal conviction, however, is generally not

admissible “if more than 10 years have passed since the witness’s conviction

or release from confinement for it, whichever is later.” Pa.R.E. 609(b).

         Here, appellant’s 2016 conviction of burglary from the State of Delaware

is at issue. (See notes of testimony, 4/23/18 at 75.) Pennsylvania courts

have recognized burglary as a crime involving dishonesty or false statement.

Commonwealth v. Cole, 227 A.3d 336, 340 (Pa.Super. 2020), citing

Commonwealth v. LaMassa, 532 A.2d 450, 452 (Pa.Super. 1987).                          Our

Crimes Code defines burglary as follows:

                (a)   Offense defined.--A person commits the
                      offense of burglary if, with the intent to commit
                      a crime therein, the person:

                      (1)(i)        enters     a   building   or
                                    occupied     structure,   or
                                    separately     secured    or
                                    occupied portion thereof,
                                    that    is    adapted    for
                                    overnight accommodations
                                    in which at the time of the
                                    offense any person present
                                    and the person commits,
                                    attempts or threatens to
                                    commit a bodily injury
                                    crime therein;

                           (ii)     enters    a   building    or
                                    occupied    structure,    or
                                    separately    secured     or
                                    occupied portion thereof
                                    that   is    adapted     for
                                    overnight accommodations
                                    in which at the time of the


                                            -5-
J. S23042/20


                             offense any        person   is
                             present;

                   (2)   enters a building or occupied
                         structure, or separately secured or
                         occupied portion thereof that is
                         adapted         for       overnight
                         accommodations in which at the
                         time of the offense no person is
                         present;

                   (3)   enters a building or occupied
                         structure, or separately secured or
                         occupied portion thereof that is not
                         adapted         for       overnight
                         accommodations in which at the
                         time of the offense any person is
                         present; or

                   (4)   enters a building or occupied
                         structure, or separately secured or
                         occupied portion thereof that is not
                         adapted         for       overnight
                         accommodations in which at the
                         time of the offense no person is
                         present.

18 Pa.C.S.A. § 3502(a).      By comparison, the State of Delaware defines

third-degree burglary—the conviction at issue here—as follows: “A person is

guilty of burglary in the third degree when the person knowingly enters or

remains unlawfully in a building with intent to commit a crime therein.”

11 Del.C. § 824.

      Furthermore, in Commonwealth v. Davis, 17 A.3d 390 (Pa.Super.

2011), appeal denied, 29 A.3d 371 (Pa. 2011), this court reaffirmed that

Pennsylvania courts recognize criminal trespass as a crimen falsi offense.

Specifically, this court noted the following:


                                      -6-
J. S23042/20


            The crime of criminal trespass involves either entering
            or remaining in a place, while knowing that one is not
            licensed or privileged to do so. Because the offense
            involves the commission of an act that the offender
            knows he or she is not licensed or privileged to do, it
            reflects adversely on the offender’s honesty.
            Moreover, we note that criminal trespass is similar to
            burglary, which this Commonwealth has long
            recognized as a crime that involves dishonesty.
            Accordingly, we conclude that criminal trespass is an
            offense in the nature of crimen falsi . . . .

Id. at 397-398, quoting Commonwealth v. Walker, 559 A.2d 579, 582-583

(Pa.Super. 1989) (emphasis in original); see also 18 Pa.C.S.A. § 3503(a).

      The trial court determined that the Pennsylvania burglary statute and

the Delaware third-degree burglary statute are sufficiently similar. (Notes of

testimony, 4/23/18 at 87.) Based on our review of the relevant statutes in

both jurisdictions and in light of this court’s decisions in Walker and Davis,

we discern no abuse of discretion on the part of the trial court. Accordingly,

appellant’s first issue is without merit.

      In his second issue, appellant avers that the trial court erred when it

provided the jury with a flight instruction when “there was no sufficient basis

to give that instruction as there was no evidence [appellant] fled from [the]

police, but rather was an involuntary passenger in a vehicle.” (Appellant’s

brief at 15.)

      When reviewing a trial court’s instructions to the jury, we are governed

by the following standard:

            [W]hen evaluating the propriety of jury instructions,
            this Court will look to the instructions as a whole, and


                                       -7-
J. S23042/20


             not simply isolated portions, to determine if the
             instructions were improper. We further note that, it
             is an unquestionable maxim of law in this
             Commonwealth that a trial court has broad discretion
             in phrasing its instructions, and may choose its own
             wording so long as the law is clearly, adequately, and
             accurately presented to the jury for its consideration.
             Only where there is an abuse of discretion or an
             inaccurate statement of the law is there reversible
             error.

Commonwealth v. Roane, 142 A.3d 79, 95 (Pa.Super. 2016), quoting

Commonwealth v. Trippett, 932 A.2d 188, 200 (Pa.Super. 2007) (citation

omitted).

        When addressing jury instructions pertaining to flight, we have held

that:

             [a] flight instruction is proper when:

                   a person has reason to know he is wanted
                   in connection with a crime, and proceeds
                   to flee or conceal himself from the law
                   enforcement authorities, such evasive
                   conduct is evidence of guilt and may form
                   a basis, in connection with other proof,
                   from which guilt may be inferred.

             Commonwealth v. Harvey, [] 526 A.2d 330, 334
             ([Pa.] 1987). “A defendant's knowledge may be
             inferred from the circumstances attendant [to] his
             flight.” Commonwealth v. Johnson, [] 838 A.2d
             663, 681 ([Pa.] 2003).

Commonwealth v. Thoeun Tha, 64 A.3d 704, 714 (Pa.Super. 2013).

        Here, as noted above, appellant contends that he was an “involuntary

passenger” in a vehicle with his friends, Javon Jackson and Kenny.

(Appellant’s brief at 15.)     As noted by the Commonwealth, appellant’s


                                      -8-
J. S23042/20

argument is belied by his own trial testimony. (See Commonwealth’s brief

at 12.) Indeed, during direct examination, appellant testified that after the

robbery, he got into a car with Jackson and Kenny.     (Notes of testimony,

4/23/18 at 109.) During cross-examination, appellant admitted that he could

have walked away both while the robbery was in progress and after the

robbery was complete. (Id. at 134.) Appellant also testified that he did not

call 911 while the robbery was in progress. (Id. at 133.)

      Based on our review of the record, we find that the Commonwealth

presented sufficient evidence that appellant either knew or had reason to

know that he would be wanted by the police in connection with the robbery at

issue in the instant case.    Accordingly, the trial court did not abuse its

discretion when it provided the jury with a flight instruction.   Therefore,

appellant’s second issue is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/1/20




                                     -9-